         Case 1:19-cr-00561-LAP Document 82 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                 19 Cr. 561 (LAP)
    -versus-
                                                        ORDER
STEVEN DONZIGER,

                  Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    For the reasons reflected in the transcript of the

telephonic hearing held on May 18, 2020, the Court denied Mr.

Donziger’s request to be released from home confinement.


SO ORDERED.

Dated:    May 29, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
